


Exhibit 10.3


CHANGE OF CONTROL EMPLOYMENT AGREEMENT


AGREEMENT by and between LandAmerica Financial Group, Inc., a Virginia
corporation (the “Company”), and _[each Named Executive Officer listed on
Exhibit A]_ (the “Executive”), dated as of the 27th day of October, 2008.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Certain Definitions.


(a)           “Board” shall mean the Board of Directors of the Company.  In the
event the Company is no longer traded on an established securities market and
any parent of the company is publicly traded, Board shall mean the Board of
Directors of the publicly traded parent corporation.


(b)           “Change of Control Period” shall mean the period commencing on the
date hereof and ending on December 31, 2009; provided, however, that on December
31, 2009 and each annual anniversary of such date thereafter (each annual
anniversary shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Change of Control Period shall be automatically
extended so as to terminate one year from such Renewal Date, unless at least 60
days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.


(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d)           “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if the Executive’s employment with the Company is terminated
and it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps

 


 
 

--------------------------------------------------------------------------------

 

reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control (such a termination of
employment an “Anticipatory Termination”), then for all purposes of this
Agreement the “Effective Date” means the date immediately prior to the date of
such termination of employment.


(e)           “Subsidiary” shall mean any corporation that is directly, or
indirectly though one or more intermediaries, controlled by the Company.


2.           Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:


(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction, which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or


(b)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
con­sents by or on behalf of a Person other than the Board; or


(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the

Page 2


 
 

--------------------------------------------------------------------------------

 

Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, for purposes of subsection (a) of this Section 2,
a Change of Control shall not be deemed to have taken place if, as a result of
an acquisition by the Company which reduces the Outstanding Company Common Stock
or the Outstanding Company Voting Securities, the beneficial ownership of a
Person increases to 20% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities; provided, however, that if a Person shall
become the beneficial owner of 20% or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities by reason of share purchases
by the Company and, after such share purchases by the Company, such Person
becomes the beneficial owner of any additional shares of the Outstanding Company
Common Stock or the Outstanding Company Voting Stock, for purposes of subsection
(a) of this Section 2, a Change of Control shall be deemed to have taken place.


3.           Employment Period.  If the Executive is employed by the Company
and/or a Subsidiary on the Effective Date, the Company hereby agrees to continue
to employ and to cause such Subsidiary to continue to employ the Executive, and
the Executive hereby agrees to remain in the employ of the Company and/or such
Subsidiary, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the third anniversary of
such date (the “Employment Period”).  For purposes of this Agreement, unless
expressly limited to LandAmerica Financial Group, Inc., “Company” hereinafter
shall mean each of LandAmerica Financial Group, Inc. and/or any of its
Subsidiaries or affiliated companies that employ the Executive.  As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.


4.           Terms of Employment.


(a)           Position and Duties.


(i)           During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities

Page 3


 
 

--------------------------------------------------------------------------------

 

shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date and (B) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.


(ii)           During the Employment Period, and excluding any periods of paid
time off to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b)           Compensation.


(i)           Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company in respect of the 12-month period immediately preceding
the month in which the Effective Date occurs.  During the Employment Period, the
Annual Base Salary shall be reviewed no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date and
thereafter at least annually.  Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement.  Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.


(ii)           Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the Executive’s
highest bonus under annual incentive plans of the Company or any comparable
bonus under any predecessor or successor plan, for the last three full fiscal
years prior to the Effective Date (annualized in the event that the Executive
was not employed by the Company for the whole of such fiscal year) (the “Recent
Annual Bonus”).  Each such Annual Bonus shall be paid no later than two and a
half months following the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.

Page 4


 
 

--------------------------------------------------------------------------------

 



(iii)              Incentive, Savings and Retirement Plans.  During the
Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company.


(iv)           Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under written welfare
benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such written plans, practices, policies and programs
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company. 


(v)           Expenses.  During the Employment Period the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable written policies, practices
and procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company.


(vi)           Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable written plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company.


(vii)              Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated

Page 5 


 
 

--------------------------------------------------------------------------------

 

companies at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided generally at
any time thereafter with respect to other peer executives of the Company.


(viii)                 Paid Time Off.  During the Employment Period, the
Executive shall be entitled to paid time off in accordance with the most
favorable plans, policies, programs and practices of the Company and its
affiliated companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company.


5.           Termination of Employment.


(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean that the Executive is unable, by reason of physical or
mental incapacity, to perform Executive’s duties to the Company on a full-time
basis for a period longer than 3 consecutive months or more than 6 months in any
consecutive 12-month period. The existence of a Disability shall be determined
by the Board of Directors of the Company, based upon due consideration of the
opinion of the Executive’s personal physician or physicians and of the opinion
of any physician or physicians selected by the Board of Directors for these
purposes.  If the Executive’s personal physician disagrees with the physician
retained by the Company, the Board of Directors will retain an impartial
physician selected by the Executive’s personal physician and the Company’s
physician and the opinion of the impartial physician shall be binding upon the
Company and the Executive.  The Executive shall submit to examination by any
physician or physicians so selected by the Board of Directors, and shall
otherwise cooperate with the Board of Directors in making the determination
contemplated hereunder, such cooperation to include, without limitation,
consenting to the release of information by any such physician(s) to the Board
of Directors.


(b)           Cause.  The Company may terminate the Executive’s employment
during the Employment Period for Cause.  For purposes of this Agreement, “Cause”
shall mean:


(i)           the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company which

Page 6


 
 

--------------------------------------------------------------------------------

 

specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties, or


(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct, which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


(c)           Good Reason; Window Period.  The Executive’s employment may be
terminated (i) during the Employment Period by the Executive for Good Reason or
(ii) during the Window Period by Executive without any reason.  For purposes of
this Agreement, “Window Period” shall mean the 30-day period immediately
following the first anniversary of the Effective Date.  For purposes of this
Agreement, “Good Reason” shall mean:


(i)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company, which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;


(ii)           any failure by the Company to comply with any of the provisions
of Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


(iii)           the Company’s requiring the Executive to be based at any office
or location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;

Page 7


 
 

--------------------------------------------------------------------------------

 



(iv)           any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or


(v)           any failure by the Company to comply with and satisfy Section
11(c) of this Agreement.


For purposes of this Section 5(c), any good faith determina­tion of “Good
Reason” made by the Executive shall be conclusive.


Executive’s mental or physical incapacity following the occurrence of an event
described in clauses (i) through (v) shall not affect Executive’s ability to
terminate for Good Reason and Executive’s eligibility for retirement shall not
be a basis to deny benefits payable to Executive under this Agreement following
his resignation for Good Reason if Executive otherwise has Good Reason to
resign.


(d)           Notice of Termination.  Any termination by the Company for Cause,
or by the Executive during the Window Period or for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice).  The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.


(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive during the Window Period or for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.  The Company and the Executive shall take
all steps necessary (including with regard to any post-termination services by
Executive) to ensure that any termination described in this Section 5
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation takes place shall be the “Date of Termination.”

Page 8


 
 

--------------------------------------------------------------------------------

 

6.           Obligations of the Company upon Termination.


(a)           During the Window Period. If, during the Employment Period, the
Executive shall terminate employment without any reason during the Window
Period:


(i)           the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination, except as provided in Section 6(f)
of this Agreement, the aggregate of the following amounts:


(A)            the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid and (2) the product of
(x) the higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than 12 full months),
for the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, in
each case to the extent not theretofore paid (the amount described in clause (2)
shall be referred to as the “Pro-Rata Bonus,” and the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”);  and


(B)           the amount equal to the sum of (x) the Executive’s Annual Base
Salary and (y) the Highest Annual Bonus;


(ii)           for three years after the Executive’s Date of Termination, the
Company shall continue benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance
with the plans, programs, practices and policies described in Section 4(b)(iv)
of this Agreement if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies and their families at a cost to the Executive no greater than the cost
the Executive would have paid for such benefits if he had remained employed,
provided, however, that (i) if continuation is not possible under the terms of
the applicable plan, program, practice or policy, then the Company shall pay in
cash in a lump sum within thirty (30) days following Executive’s Date of
Termination, subject to Section 6(f) of this Agreement, an amount equal to the
present value of the contributions the Company would have made thereunder on
behalf of Executive and/or Executive’s family for the three years following the
Executive’s Date of Termination, calculated using (a) Company contribution
levels in effect on the Date of Termination and (b) a present value discount
rate, equal to 120% of the Federal short-term rate (using monthly compounding)
as defined in Section 1274(d) of the Code and as published for the month
immediately preceding the month of payment; and (ii) if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining

Page 9

 
 

--------------------------------------------------------------------------------

 

eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until three years after
the Date of Termination and to have retired on the last day of such period.  To
the extent required by Code Section 409A, (i) a reimbursement made under this
Section 6(a)(ii) shall occur on or before December 31 of the calendar year
following the calendar year during which the applicable expense is incurred and
(ii) no reimbursement or in-kind benefit provided under this Section 6(a)(ii)
during one calendar year shall affect the expenses eligible for reimbursement or
in-kind benefits provided during another calendar year (nor may the underlying
rights be liquidated or exchanged for any other benefit); and


(iii)           to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any written plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).


(b)           Good Reason; Other Than for Cause, Death or Disability.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason:


(i)           the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination, except as provided in Section 6(f)
of this Agreement, the aggregate of the following amounts:


(A)           the Accrued Obligations; and


(B)           the amount equal to the product of (1) three times, and (2) the
sum of (x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus;


(ii)           for three years after the Executive’s Date of Termination, the
Company shall continue benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance
with the plans, programs, practices and policies described in Section 4(b)(iv)
of this Agreement if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies and their families at a cost to the Executive no greater than the cost
the Executive would have paid for such benefits if he had remained employed,
provided, however, that (i) if continuation is not possible under the terms of
the applicable plan, program, practice or policy, then the Company shall pay in
cash in a lump sum within thirty (30) days following Executive’s Date of
Termination, subject to Section 6(f) of this Agreement, an amount equal to the
present value of the contributions the Company would have made thereunder on
behalf of Executive and/or Executive’s family for the three years following the
Executive’s Date of Termination, calculated using (a) Company contribution
levels in effect on the Date of Termination and (b) a present value discount
rate, equal to 120% of the Federal short-term rate (using monthly compounding)
as

Page 10


 
 

--------------------------------------------------------------------------------

 

defined in Section 1274(d) of the Code and as published for the month
immediately preceding the month of payment; and (ii) if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility.  For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until 3
years after the Date of Termination and to have retired on the last day of such
period.  To the extent required by Code Section 409A, (i) a reimbursement made
under this Section 6(b)(ii) shall be paid on or before December 31 of the
calendar year following the calendar year during which the applicable expense is
incurred and (ii) no reimbursement or in-kind benefit provided under this
Section 6(b)(ii) during one calendar year shall affect the expenses eligible for
reimbursement or in-kind benefits provided during another calendar year (nor may
the underlying rights be liquidated or exchanged for any other benefit);


(iii)           the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in his sole discretion (to the extent such
selection is reasonable and directly related to Executive’s termination of
employment with the Company).  The outplacement services provided to the
Executive under this Section 6(b)(iii) shall cease to be provided no later than
December 31 of the second calendar year following the calendar year of
Executive’s Date of Termination and any reimbursement made to Executive under
this Section 6(b)(iii) shall be paid no later than December 31 of the third
calendar year following the calendar year of Executive’s Date of Termination;
and


(iv)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
written plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).


Executive’s resignation for Good Reason shall not provide a basis for denying
Executive any retirement or other benefits if he otherwise qualifies for such
benefits.


(c)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits.  Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(c)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company to the estates and beneficiaries of
peer executives of the Company under such written plans, programs, practices and
policies relating to

Page 11 


 
 

--------------------------------------------------------------------------------

 

death benefits, if any, as in effect with respect to other peer executives and
their beneficiaries at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and their beneficiaries.


(d)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall, subject to Section 6(f)(ii), be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(d) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company to
disabled executives and/or their families in accordance with such written plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and their families.  


(e)           Cause; Other than for Good Reason.  If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) Executive’s Annual Base Salary through the Date of
Termination and (y) Other Benefits, in each case to the extent theretofore
unpaid.  If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits.  In such
case, all Accrued Obligations shall, subject to Section 6(f)(ii), be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.


(f)           Application of Code Section 409A.


(i)           Notwithstanding any other provision in this Agreement, the
Executive and the Company intend for this Agreement to comply with the
provisions of Code Section 409A and any Treasury Regulations issued
thereunder.  Each provision and term of this Agreement should be interpreted
accordingly.  If any provision or term of this Agreement would result in an
additional tax under Code Section 409A(a)(1)(B) (“Section 409A Tax”), then such
provision shall be deemed to be conformed to comply with Code Section 409A or,
if such conformation is not possible, such provision shall be null and void to
the extent, and only to the extent, required to eliminate the Section 409A Tax
without effecting the remainder of this Agreement but only if such modification
results in the Executive realizing a greater after-tax benefit taking into
consideration all applicable federal, state and local income taxes and any

Page  12


 
 

--------------------------------------------------------------------------------

 

interest and penalties thereof, including any Section 409A Tax.  Each provision
and term of this Agreement should be interpreted accordingly.


(ii)           To the extent required by Code Section 409A, in the event the
Executive is a “specified employee” as provided in Code Section 409A(a)(2)(i) on
the Date of Termination (based on the methodology set forth in Section
1.409A-1(i)(6)(i) of the Treasury Regulations as it applies in connection with a
merger) (a “Specified Employee”) any amounts payable under Sections
6(a)(i)(A)(2), 6(a)(i)(B), 6(a)(ii) (with respect to the lump sum payment only),
6(b)(i)(A) (with respect to the Pro-Rata Bonus only), 6(b)(i)(B), 6(b)(ii) (with
respect to the lump sum payment only), 6(d) (with respect to the Pro-Rata Bonus
only) and 6(e) (with respect to the Pro-Rata Bonus only), shall be paid no
earlier than the first business day after the six month anniversary of the Date
of Termination (the “Delayed Payment Date”).  Whether the Executive is a
Specified Employee and whether an amount payable to the Executive hereunder is
subject to Code Section 409A shall be determined by the Company.


7.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, subject to Section 12(f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.


8.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred, during the Executive’s lifetime, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in Code Section
7872(f)(2)(A); provided, however, in the event the contest relates to whether an
Anticipatory Termination has occurred, the Company shall be required to pay the
Executive’s legal fees and expenses pursuant to this sentence only if it is
determined that an Anticipatory Termination occurred or if a Change of Control
is consummated within 12 months of the Executive’s Date of Termination.   To the
extent required by Code Section 409A, any reimbursement under this Section 8
shall be made no later than December 31 of the calendar year following the
calendar year in which the applicable expense is incurred.

Page 13


 
 

--------------------------------------------------------------------------------

 



9.           Certain Additional Payments by the Company.


(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.  Notwithstanding the
foregoing provisions of this Section 9(a), if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the  Payments do not
exceed 110% of the greatest amount that could be paid to the Executive such that
the receipt of Payments would not give rise to any Excise Tax (the “Reduced
Amount”), then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.  The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order:  (i) Section 6(b)(iii), if applicable, (ii) Section 6(a)(i)(B) or
6(b)(i)(B), as applicable, (iii) the Pro-Rata Bonus and (iv) Section 6(a)(ii) or
6(b)(ii), as applicable.


(b)           Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm
hereunder).  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive within 5 days of the receipt of
the Accounting Firm’s determination, but no later than the last day of the
calendar year following the calendar year in which the Executive remits the
related taxes. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.  As a result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made

Page 14


 
 

--------------------------------------------------------------------------------

 

(“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.


(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:


(i)           give the Company any information reasonably requested by the
Company relating to such claim,


(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,


(iii)           cooperate with the Company in good faith in order effectively to
contest such claim, and


(iv)           permit the Company to participate in any pro­ceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Such tax indemnification shall
be paid to Executive no later than December 31 of the calendar year following
the calendar year in which the Executive remits the related taxes.  In addition,
payment of such costs and expenses shall occur no later than December 31 of the
calendar year in which the taxes that are the subject of the proceedings are
remitted to the taxing authority or, if no taxes are remitted, the last day of
the calendar year following the taxable year in which the audit is completed or
there is a final and nonappealable settlement of the litigation. Without
limitation on the foregoing provisions of this Section 9(c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination

Page 15


 
 

--------------------------------------------------------------------------------

 

before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


(d)           If, after the receipt by Executive of a Gross-up Payment,
Executive becomes entitled to receive any refund with respect to the Excess Tax
to which such Gross-up Payment relates, Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).


10.           Restrictive Covenants.


(a)           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement).  After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.


(b)           Nonraiding of Employees. The Executive covenants that during
Executive’s employment hereunder and for a period of 2 years immediately
following the date of termination of Executive’s employment, but only if said
termination is voluntary or for Cause, Executive will not solicit, induce or
encourage for the purposes of employing or offering employment to any
individuals who, as of the date of termination of the Executive’s employment,
are employees of the Company, nor will Executive directly or indirectly solicit,
induce or encourage any of the Company’s employees to seek employment with any
other business, whether or not the Executive is then affiliated with such
business.


In no event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


11.           Successors.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

Page 16


 
 

--------------------------------------------------------------------------------

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


12.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the Executive’s address, or record with the Company and, if to the
Company, to LandAmerica Financial Group, Inc., 5600 Cox Road, Glen Allen,
Virginia 23060 Attention:  Chairman & Chief Executive Officer, or to such other
address as either party shall have furnished to the other in writing in
accordance herewith.  Notice and communications shall be effective when actually
received by the addressee.


(c)           The invalidity or unenforceability of any pro­vision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)           The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Sections 5(c)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.


(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, subject to Section 1(b) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement.  From and after
the

Page 17


 
 

--------------------------------------------------------------------------------

 

Effective Date, this Agreement shall become effective, and shall replace and
supersede any existing Employment Agreement between the Company and the
Executive, to the extent its terms are more advantageous to the Executive,
except that any covenants contained in any prior agreement between Executive and
the Company restricting Executive’s ability to compete with or to solicit the
employees, clients or customers of the Company, or to use or disclose any
Confidential Information (as that term is defined in any such agreement), shall
remain in full force and effect.


(g)           The Executive hereby acknowledges and agrees that this Agreement
is intended to replace and supersede the Change of Control Employment Agreement
between Executive and the Company dated January 1, 2008 and that such former
agreement is terminated as of the date hereof.



Page 18


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.




LANDAMERICA FINANCIAL GROUP, INC.




By:           _____________________________________
Theodore L. Chandler, Jr., Chairman and
Chief Executive Officer




__________________________________________
[Name of Executive]






Exhibit A – Named Executive Officers


Theodore L. Chandler, Jr.
G. William Evans
Kenneth Astheimer
Melissa Hill



Page 19


 
 

--------------------------------------------------------------------------------

 
